                                                                                                              Form:nthrgBK

                                   UNITED STATES BANKRUPTCY COURT
                                         Eastern District of Michigan
                                            211 West Fort Street
                                              Detroit, MI 48226


                                               Case No.: 18−48067−tjt
                                                    Chapter: 13
                                              Judge: Thomas J. Tucker
In Re: (NAME OF DEBTOR(S))
   Karen Sue Frank
   9115 Grosse Ile Pkwy
   Grosse Ile, MI 48138−1757
Social Security No.:
   xxx−xx−9641
Employer's Tax I.D. No.:


                                              NOTICE OF HEARING
PLEASE TAKE NOTICE that the HEARING to consider and act upon the following:

90 − Chapter 13 Post−Confirmation Plan Modification Filed by Debtor Karen Sue Frank (RE: related document(s)67
Amended Chapter 13 Plan − Pre Confirmation). (Bapacker, Afan)

will be held on: 2/25/21 at 11:00 AM at Courtroom 1925, 211 West Fort Street Bldg., Detroit, MI 48226

Note: effective beginning March 16, 2020, Judge Tucker is conducting all Chapter 13 contested hearings by
telephone. At least five minutes before the scheduled time for such a hearing, which normally is at 1:30 p.m., counsel
and parties should call (888) 684−8852 and use Access Code 2388650. Counsel and parties should place their phone
on mute and wait until their case is called before unmuting their phone and participating. (This procedure does not
apply to Chapter 13 status conferences with the Chapter 13 Trustee. See any applicable notices by the Chapter 13
Trustee for information about status conferences.)

Dated: 1/22/21
                                                                   BY THE COURT

                                                                   Todd M. Stickle, Clerk of Court
                                                                   U.S. Bankruptcy Court




       18-48067-tjt       Doc 93      Filed 01/24/21       Entered 01/25/21 00:30:52            Page 1 of 3
                                                              United States Bankruptcy Court
                                                               Eastern District of Michigan
In re:                                                                                                               Case No. 18-48067-tjt
Karen Sue Frank                                                                                                      Chapter 13
       Debtor
                                                    CERTIFICATE OF NOTICE
District/off: 0645-2                                                 User: mvozn                                                          Page 1 of 2
Date Rcvd: Jan 22, 2021                                              Form ID: nthrgBK                                                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 24, 2021:
Recip ID                   Recipient Name and Address
db                         Karen Sue Frank, 9115 Grosse Ile Pkwy, Grosse Ile, MI 48138-1757

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 24, 2021                                           Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 22, 2021 at the address(es) listed
below:
Name                               Email Address
Afan Bapacker
                                   on behalf of Debtor Karen Sue Frank afan@bapackerlaw.com abpetitions@gmail.com;BapackerAR75554@notify.bestcase.com

Athena J. Aitas
                                   on behalf of Creditor Citizens Bank N.A. easternecf@trottlaw.com, mitrottlaw@ecf.courtdrive.com

Craig B. Rule
                                   on behalf of Creditor Rushmore Loan Management Services LLC bankruptcyMW@orlans.com,
                                   ANHSOA@4stechnologies.com;anhsoa@gmail.com

Crystal L. Price-Buckley
                                   on behalf of Creditor Ditech Financial LLC easternecf@trottlaw.com mitrottlaw@ecf.courtdrive.com

Crystal L. Price-Buckley
                                   on behalf of Creditor Citizens Bank N.A. easternecf@trottlaw.com, mitrottlaw@ecf.courtdrive.com

Crystal L. Price-Buckley
                                   on behalf of Creditor Citizens Bank N.A. easternecf@trottlaw.com mitrottlaw@ecf.courtdrive.com

Jacob Daniel High
                                   on behalf of Creditor Capital One Auto Finance jacob@jacobhighlaw.com michigan.ecf@aislaw.com

Patricia Scott



                  18-48067-tjt         Doc 93         Filed 01/24/21              Entered 01/25/21 00:30:52                     Page 2 of 3
District/off: 0645-2                                       User: mvozn                                                           Page 2 of 2
Date Rcvd: Jan 22, 2021                                    Form ID: nthrgBK                                                     Total Noticed: 1
                           on behalf of Creditor Homeplus Finance Corporation pscott@fosterswift.com JMulvany@fosterswift.com

Ryan Byrd
                           on behalf of Creditor Rushmore Loan Management Services LLC bankruptcyMW@orlans.com,
                           ANHSOA@4stechnologies.com;anhsoa@gmail.com

Ryan Byrd
                           on behalf of Creditor Tiki Series IV Trust bankruptcyMW@orlans.com ANHSOA@4stechnologies.com;anhsoa@gmail.com

Ryan Byrd
                           on behalf of Creditor MTGLQ Investors LP bankruptcyMW@orlans.com, ANHSOA@4stechnologies.com;anhsoa@gmail.com

Tammy L. Terry
                           mieb_ecfadmin@det13.net


TOTAL: 12




            18-48067-tjt      Doc 93         Filed 01/24/21            Entered 01/25/21 00:30:52                   Page 3 of 3
